DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2 and 12 recites the limitation " a result matrix" in line 1. There is insufficient antecedent basis for this limitation in the claim. . The recited limitation of “ a result matrix” in claims 2 and 12 .   “A result matrix” recited  claim 2 and 12 referred to the same a result matrix as recited in the independent  claim 1 and 11, or not,   , it is unclear whether the recited elements referring to the earlier claim of claims  1 and 11. If the claim contain no earlier reaction or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-10  are a method and claims 11-20 are  a media. Thus, each
independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.
However, the claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A- Prong 1:  (Independent claim 1 and 11) recite the limitation of   performing an analysis of the hardware component, wherein the analysis comprises: making a first prediction that the hardware component to be associated with a first label; performing, based on the first prediction and using the plurality of data items and the first label, a first comparison of the hardware component to a plurality of other hardware components previously predicted to have the first label to obtain a first percentage of matches; performing, based on the first prediction and using the plurality of data items and the first label, a second comparison of the hardware component to a second plurality of other hardware components previously predicted to have a second label to obtain a second percentage of matches; making a second prediction the hardware component to be associated with a second label; performing, based on the second prediction and using the plurality of data items and the second label, a third comparison of the hardware component to the plurality of other hardware components previously predicted to have the first label to obtain a third percentage of matches; and performing, based on the second prediction and using the plurality of data items and the second label, a fourth comparison of the hardware component to the second plurality of other hardware components 29PATENT APPLICATION ATTORNEY DOCKET NO.: 170350-059500US; 118709.01 previously predicted to have the second label to obtain a fourth percentage of matches; and generating a results matrix based on the first percentage of matches, the second percentage of matches, the third percentage of matches, and the fourth percentage of matches.  The performing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation the mind but for the recitation of  generic computer components.  That is, other than reciting computer components, nothing in claim precludes the performing step for practically being in the human mind.  For example, but for the computer components language, the claim encompass a user simply comparing the obtained data items for making a prediction that the hardware component is assorted with the first label.    
The generating limitation as drafted, is a process that, under its broadest reasonable interpretation, covers the mathematical calculation of the limitation , but for the recitation of  generic computer components.  That is, other than reciting computer components, nothing in claim precludes the generating step for practically being performed by mathematical calculation.  For example, but for the computer components language, the claim encompass a user simply calculating the match percentage  of the obtained data items for making a prediction that the hardware component is assorted with the first label.      The mere nominal recitation of a generic computer components does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Step 2A-Prong 2:  The claims recites two additional elements:  obtaining a plurality of data item corresponding to a hardware component and computer processor for performing the performing and making steps. The obtaining step is recited at high level of generality (i.e., as a generality  means of gathering data item for use in the analyzing and prediction steps), an amount to mere data gathering, which is a form of in significant extra-solution activity.   The computer processor that performs the performing analysis and prediction steps.  Each of the additional limitation is no more than mere instructions to apply the exception using a generic computer component  (computer processor ).    The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computer processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated  in Step 2B. Here, the orbiting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer processor  is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well- understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Dependent claims 2-8, 10 , 12-18  and 20, these claims recite limitation that further define the same abstract idea noted in claim 1.   Theses claimed do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason give above.   

Dependent claims  9 and 19, these claims recite limitation that further define the same abstract idea noted in claims 1 and 11. This claim further recites calculating an accuracy sore for an analysis of whether the hardware component is failed or normal and making a determination based on the accuracy score, that the analysis meets an accuracy threshold.   The calculating limitation is a recited is a process , that under its broadest reasonable interpretation, covers mathematical concepts.  This  claimed do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason give above.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US Pub., No., 2015/0186172 A1) in view of Soni et al (US Pub., 2018/0053097 A1)

	With respect to claims 1 and 11, Thomas  teaches a method and a non-transitory computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for  probabilistically forecasting a state of hardware component(Fig. 4, discloses use hardware attributes and HCL to predict compatibility of hardware components in computer system and paragraph [0031], discloses a computer-readable storage medium), the method comprising: 
	obtaining a plurality of data items corresponding to a hardware component(Fig. 4, 302 discloses obtain set of hardware attributes [a plurlity of data items]  form computer system, paragraph [0009], disclose obtains a set of hardware attributes and paragraph [0050], discloses obtain hardware attributes  ) ;
performing an analysis of the hardware component, wherein the analysis (paragraph [0051], discloses analysis apparatus 210 use hardware attributes 214 and hardware compatibility list (HCL) ..) comprises: 

making a first prediction that the hardware component to be associated with a first label (paragraph [0051], disclose predict a compatibility 216 of each hardware components with virtualization software 206 [first label] and paragraph [0054], discloses analysis apparatus 210 may then predict compatibility 216 based on the patterns and/or trends.., compatibility 216 may include prediction the hardware components level of function, performance, reliability function features, and/or non-functioning features ); 

performing, based on the first prediction and using the plurality of data items and the first label, a first comparison of the hardware component to a plurality of other hardware components previously predicted to have the first label to obtain a first percentage of matches(paragraphs [0021]-[0022], discloses the predicted compatibility includes a level of function, a performance, a reliability a functioning feature and/or a non-functioning feature.., hardware attributes includes a name, a hardware class, manufacture, a model number , a firmware version, a hardware version, and/or a serial number [labels] paragraph [0050], disclose scanning mechanism 206 may obtain for each hardware component, a name, a hardware class (e.g., processor, memory device, memory array, sound devise, network adapter, bus,  keyboard, touch paragraph [0051], discloses analysis apparatus 210 may use hardware attributes 214 and a hardware compatibility list (HCL),.., predict a compatibility of each a hardware component with virtualization software…  ) ; 

performing, based on the first prediction and using the plurality of data items and the first label, a second comparison of the hardware component to a second plurality of other hardware components previously predicted to have a second label to obtain a second percentage of matches(paragraphs [0021]-[0022], discloses the predicted compatibility includes a level of function, a performance, a reliability a functioning feature and/or a non-functioning feature.., hardware attributes includes a name, a hardware class, manufacture, a model number , a firmware version, a hardware version, and/or a serial number [labels] paragraph [0050], disclose scanning mechanism 206 may obtain for each hardware component, a name, a hardware class (e.g., processor, memory device, memory array, sound devise, network adapter, bus,  keyboard, touch paragraph [0051], discloses analysis apparatus 210 may use hardware attributes 214 and a hardware compatibility list (HCL),.., predict a compatibility of each a hardware component with virtualization software…  and paragraph [0054], discloses match  one or more hardware attributes (e.g., hardware attributes 214) associated with the hardware component to one or more report in HCL ) ; 
making a second prediction the hardware component to be associated with a second label(paragraph [0009], discloses a hardware compatibility list (HCL) for the virtualization software.  Next the system uses the hardware attributes and the HCL to predict a compatibility of a hardware components in computer system with the virtualization software.., paragraph [0010], discloses the hardware attributes and the HCL to predict a compatibility of a hardware component and paragraph [0014], discloses using the hardware attributes and the HCL to predict the compatibility of a hardware components  with the virtualizing software involve matching a subset of hardware attributes [first, second, third attributes])  ); 

performing, based on the second prediction and using the plurality of data items and the second label, a third comparison of the hardware component to the plurality of other hardware components previously predicted to have the first label to obtain a third percentage of matches (paragraph [0014], discloses using the hardware attributes and the HCL to predict the compatibility of a hardware components  with the virtualizing software involve matching a subset of hardware attributes [first, second, third labels]  paragraphs [0015]-[0020], discloses using the predicted compatibility and paragraph [0051], discloses using the hardware attribute 214 and a hardware compatibility list (HCL) 226 for virtualization software to predict compatibility of each hardware components  …) ; and 
performing, based on the second prediction and using the plurality of data items and the second label, a fourth comparison of the hardware component to the second plurality of other hardware components 29PATENT APPLICATION ATTORNEY DOCKET NO.: 170350-059500US; 118709.01previously predicted to have the second label to obtain a fourth percentage of matches ( paragraph [0014], discloses using the hardware attributes and the HCL to predict the compatibility of a hardware components  with the virtualizing software involve matching a subset of hardware attributes [first, second, third attributes] and   paragraphs [0015]-[0020], discloses using the predicted compatibility and paragraph [0051], discloses using the hardware attribute 214 and a hardware compatibility list (HCL) 226 for virtualization software to predict compatibility of each hardware components  …)).
Thomas teaches the above elements including a hardware component with multiple consist report on the hardware component’s compatibility 216 with virtualization  software 206 may be associated with a high confidence 218 in compatibility 216 ..(paragraph [0055]) , generating an alert associated  with the predicted compatibility (paragraphs [0058], [0068], and [0073]) and  for example, management apparatus 212 may recommend computer systems and/or individual hardware components that are highly compatible with virtualization software 206 (paragraph [0059]).  Thomas failed to teach the corresponding  generated an alert assorted with the predicted compatibility is a result metrics.   

However, Soni teaches generating a results matrix based on the first percentage of matches, the second percentage of matches, the third percentage of matches, and the fourth percentage of matches (paragraph [0036], discloses  label space generator 308 is configured to
generate a d by L matrix [result matrix] , where dimension d represents the features and dimension L represents the labels..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for predicting the compatibility and generating alert associated with predicted compatibility of Thomas with generating L matrix of Soni in order filters out the duplicate copies of  the label such to each element of the labels vector represents  unique label (see  Soni, paragraph [0036])

With respect to claims 2 and 12, Thomas in view of Soni teaches elements of claims 1 and 11, furthermore, Thomas teaches  the method  further comprising performing analysis (paragraphs [0014]-0017], discloses using the hardware attributes and the HCL to produce compatibility of hardware attributes and HCL to predict compatibility of a hardware components with the virtualization software).  Thomas failed to teach the corresponding performed  analysis is a results matrix analysis using the results matrix to make a determination of which column of the results matrix is used in a display presented to a user.  

However, Soni teaches  performing a results matrix analysis using the results matrix to make a determination of which column of the results matrix is used in a display presented to a user(paragraph [0036], discloses each elements of the label vector represent a unique label .., dimension d represents the feature and dimension L represent the label  .., L matrix donates a relation between a feature and label .., has numerical value 1 and paragraph [0038], discloses principal component analysis).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for predicting the compatibility and generating alert associated with predicted compatibility of Thomas with generating L matrix of Soni in order filters out the duplicate copies of  the label such to each element of the labels vector represents  unique label (see  Soni, paragraph [0036])
With respect to claims  3 and 13, Thomas in view of Soni teaches elements of claim 2 and 12, furthermore, Thomas teaches  the method  further wherein the determination is based on the first percentage of matches and the second percentage matches being numerically closer to one another than the third percentage of matches and the fourth percentage of matches(paragraph [0066], discloses after confidence 314 is obtained, confidence 314 may be compared to a pre-specified threshold .., as a number threshold and/or percentage threshold.  If confidence 314 exceeds threshold 320, the current assessment of compatibility [percentage matches]) .  

With respect to claims  4 and 14, Thomas in view of Soni teaches elements of claim 2 and 12, furthermore, Thomas teaches  the method    wherein the display further comprises a plurality of other (paragraph [0068], discloses provide a list of compatible to the user).  Thomas failed to teach the corresponding provided a list of compatible to the user is  columns selected using a plurality of other results matrix analyses.  
	However, Soni teaches  columns selected using a plurality of other results matrix analyses(paragraph [0036], discloses each elements of the label vector represent a unique label .., dimension d represents the feature and dimension L represent the label  .., L matrix donates a relation between a feature and label .., has numerical value 1 and paragraph [0038], discloses principal component analysis).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for predicting the compatibility and generating alert associated with predicted compatibility of Thomas with generating L matrix of Soni in order filters out the duplicate copies of  the label such to each element of the labels vector represents  unique label (see  Soni, paragraph [0036]).

With respect to claims  5 and 15, Thomas in view of Soni teaches elements of claim 2 and 12, furthermore, Thomas teaches  the method wherein the first label indicates that the hardware component is predicted to be in a failed state (paragraph [0047], discloses virtualization software 206 may not be fully compatible [failed] ) and the second label indicates that the hardware component is predicted to be in a normal state(paragraphs [0014]-0017], discloses using the hardware attributes and the HCL to produce compatibility of hardware attributes and HCL to predict compatibility of a hardware components with the virtualization software).  .  

With respect to claims  6 and 16, Thomas in view of Soni teaches elements of claim 1 and 11, furthermore, Thomas teaches  the method wherein the hardware component is a storage component(paragraph [0036], discloses  the virtual computing environments may also provide
other types of virtualization to users of computers 130-140, such as application virtualization and/or resource (e.g., network, memory, storage, processor, etc.))

 	With respect to claims  7 and 17  Thomas in view of Soni teaches elements of claim 6 and 16, furthermore, Thomas teaches  the method 6, wherein the plurality of data items comprises at least one selected from a group consisting of read errors, seek errors, power cycle data, reallocation event data, temperature data, and cyclic redundancy check error data (paragraph [0050], discloses scanning mechanism 206 may scan the hardware component to obtain hardware attribute…).  

	With respect to claims  8 and 18Thomas in view of Soni teaches elements of claim 1 and 11, furthermore, Thomas teaches  the method wherein the hardware component is one selected from a group consisting of a processor, a battery, and a network component (paragraphs [0034]-[0035], discloses  each of the components is described in further detail below..).

With respect to claims  9 and 19  Thomas in view of Soni teaches elements of claim 1 and 11, furthermore, Thomas teaches   further comprising: calculating an accuracy score for an analysis of whether the hardware component is failed or normal(paragraph [0072], discloses the confidence may fall below a pre-specified threshold such as a numeric threshold and or/a percentage threshold ..); and  making a determination, based on the accuracy score, that the analysis meets an accuracy threshold(paragraph [0055], discloses determination  a confidence 218 in the predicted compatibility .., based on the amount of compatibility.., associated with high confidence 218 in compatibility ..).  

	With respect to claims  10 and 20  Thomas in view of Soni teaches elements of claim 1 and 11, furthermore, Thomas teaches  wherein the results matrix represents a prediction of whether the hardware component is likely to be in a failed state within a timeframe(paragraph [0064], discloses runtime, efficiencies, frame rate..).

The Following Prior arts in the record:  

Thomas et al (US Pub., No., 2015/0186172 A1) discloses the disclosed embodiments provide a system that facilitates the use of a computer system with virtualization software. During operation, the system obtains a set of hardware attributes from the computer system and a hardware compatibility list (HCL) for the virtualization software. 

Soni et al (US Pub., 2018/0053097 A1) discloses a method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for multi-label prediction comprises generating a label space; receiving a data point from a user; generating a first feature vector from the data point; projecting the first feature vector to the label space; determining a first set of labels associated with the first feature vector from the label space; converting the first set of labels to a second set of labels; and providing the second set of labels to the user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682